Execution Version




AMENDMENT NO. 2 TO CREDIT AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of June 28, 2017 among (i) HIE RETAIL, LLC, a Hawaii limited liability company
(“HIE”), (ii) MID PAC PETROLEUM, LLC, a Delaware limited liability company (“Mid
Pac” and, together with HIE, collectively, the “Borrowers” and, individually, a
“Borrower”), (iii) the Lenders (as defined in the Credit Agreement referenced
below) party hereto and (iv) KEYBANK NATIONAL ASSOCIATION, as the administrative
agent (the “Administrative Agent”).
RECITALS:


A.    The Borrowers, the Administrative Agent and the Lenders are parties to the
Credit Agreement, dated as of December 17, 2015 (as amended and as the same may
from time to time be further amended, restated or otherwise modified, the
“Credit Agreement”).
B.    The Borrowers, the Administrative Agent and the Lenders party hereto
desire to amend the Credit Agreement to modify certain provisions thereof.
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrowers, the Administrative Agent and the Lenders
party hereto agree as follows:
Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall have the meaning ascribed
thereto in the Credit Agreement.
Section 2.     Amendments to the Credit Agreement.
2.1    New Definition. Section 1.01 of the Credit Agreement is hereby amended to
add the following new definition thereto:
““June 2017 Special Distribution” means the payment in cash on or before June
30, 2017 by each Borrower of a Capital Distribution to its respective sole
member totaling no more than $15,000,000 in the aggregate for both such Capital
Distributions.”
2.2    Fixed Charge Coverage Ratio. The definition of “Fixed Charge Coverage
Ratio” in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
““Fixed Charge Coverage Ratio” means, with respect to any Testing Period, the
ratio of (a) the sum of (i) Combined EBITDA for such period minus (ii) Combined
Income Tax Expense due and owing by any of the Credit Parties or any of their
respective Subsidiaries during such period and required to be paid in cash,
minus (iii) Cash Capital Expenditures due and owing by any of the Credit Parties
or any of their respective Subsidiaries during such period and required to be
paid in cash, minus (iv) Capital Distributions made or required to be made by
any of the Credit Parties or any of their respective Subsidiaries during such
period (other than the June 2017 Special Distribution), to (b) Combined Fixed
Charges for such period.”
2.3    Interest Coverage Ratio. The definition of “Interest Coverage Ratio” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


NAI-1502797309v3    



--------------------------------------------------------------------------------




““Interest Coverage Ratio” means, with respect to any Testing Period, the ratio
of (a) Combined EBITDA for such period to (b) Combined Interest Expense paid or
payable in cash during such period.”
2.4    Excess Cash Flow Prepayment. Section 2.13(c)(iv) of the Credit Agreement
is hereby amended to delete the phrase “Within 60 days after the last day of
each fiscal quarter of the Borrowers ending after December 31, 2015,” therefrom
and to insert in place thereof the following:
“Within 60 days after the last day of each fiscal quarter of the Borrowers
ending after December 31, 2015 (other than the fiscal quarter of the Borrowers
ending June 30, 2017),”
2.5    June 2017 Special Distribution. Section 7.06 of the Credit Agreement is
hereby amended to delete the word “and” from the end of clause (d), replace the
period (.) at the end of clause (e) with a semicolon (;) and insert the
following new clause (f):
“(f)    the Borrowers may make the June 2017 Special Distribution to their
respective members, which Capital Distributions may then be further distributed
to the Parent, in each case, on or before June 30, 2017, provided that, after
giving pro forma effect to each such Capital Distribution, on the date any such
Capital Distribution is declared and on the date it is made, (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, and (ii) the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrowers and their Subsidiaries, together with Revolving
Availability, shall be greater than or equal to $10,000,000.”
Section 3.     Effectiveness. The amendments set forth above shall become
effective on the date first above written if the following conditions precedent
have been satisfied on or before the date of this Amendment (the “Effective
Date”):
(a)    this Amendment shall have been executed by the Borrowers, the
Administrative Agent and the Required Lenders, and counterparts hereof as so
executed shall have been delivered to the Administrative Agent; and
(b)    the Administrative Agent shall have received all documented out-of-pocket
expenses (including reasonable fees and disbursements of counsel to the
Administrative Agent, to the extent invoiced on or prior to the Effective Date)
in connection with the preparation, negotiation and effectiveness of this
Amendment and the other documents being executed or delivered in connection
herewith.
Section 4.     Miscellaneous.
4.1    Representations and Warranties. Each Borrower, by signing below, hereby
represents and warrants to the Administrative Agent and the Lenders that:
(a)    each Borrower has the legal power and authority to execute and deliver
this Amendment;
(b)    the officers executing this Amendment on behalf of each Borrower have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof;


NAI-1502797309v3    2



--------------------------------------------------------------------------------




(c)    no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment;
(d)    this Amendment constitutes the legal, valid and binding agreement and
obligation of each Borrower, enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law); and
(e)    each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.
4.2    Credit Agreement Unaffected. Each reference to the Credit Agreement in
any Loan Document shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as herein otherwise specifically provided,
all provisions of the Credit Agreement shall remain in full force and effect and
be unaffected hereby. This Amendment shall be a Loan Document.
4.3    Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
4.4    Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature or other electronic transmissions, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
4.5    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.6    JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AMENDMENT OR ANY LOAN DOCUMENT (INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER, LC ISSUER OR CREDIT PARTY
IN CONNECTION THEREWITH.
[Signature pages follow.]




NAI-1502797309v3    3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.




 
 
MID PAC PETROLEUM, LLC, as a Borrower 

By:/s/ James Matthew Vaughn         
Name: James Matthew Vaughn
Title: Vice President and Secretary


 
 
HIE RETAIL, LLC, as a Borrower 

By: /s/ James Matthew Vaughn          
Name: James Matthew Vaughn
Title: Vice President and Secretary







[Amendment No. 2 to Credit Agreement Signature Page]
NAI-1502797309v3

--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as a Lender and the Administrative Agent


By: /s/ Tad L. Stainbrook   
Name: Tad L. Stainbrook
Title: Vice President


 
 





[Amendment No. 2 to Credit Agreement Signature Page]
NAI-1502797309v3

--------------------------------------------------------------------------------







 
BANK OF HAWAII, as a Lender


By: /s/ Matthew Luga   
Name: Matthew Luga
Title: Assistant Vice President







[Amendment No. 2 to Credit Agreement Signature Page]
NAI-1502797309v3

--------------------------------------------------------------------------------







 
AMERICAN SAVINGS BANK, F.S.B., as a Lender


By: /s/ Edward Chin   
Name: Edward Chin
Title: First Vice President




 
 



[Amendment No. 2 to Credit Agreement Signature Page]
NAI-1502797309v3

--------------------------------------------------------------------------------







 
RAYMOND JAMES BANK, N.A., as a Lender


By: /s/ Jason Williams   
Name: Jason Williams
Title: Vice President







[Amendment No. 2 to Credit Agreement Signature Page]
NAI-1502797309v3

--------------------------------------------------------------------------------







 
CENTRAL PACIFIC BANK, as a Lender


By: /s/ Craig Taylor   
Name: Craig Taylor
Title: Senior Vice President









[Amendment No. 2 to Credit Agreement Signature Page]
NAI-1502797309v3